--------------------------------------------------------------------------------

Exhibit 10.3



REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT


THIS REGISTRATION AND SHAREHOLDER RIGHTS AGREEMENT (this “Agreement”), dated as
of August 13, 2020, is made and entered into by and among Dragoneer Growth
Opportunities Corp., a Cayman Islands exempted company (the “Company”),
Dragoneer Growth Opportunities Holdings, a Cayman Islands limited liability
company (the “Sponsor”), and the undersigned parties listed under Holder on the
signature page hereto (each such party, together with the Sponsor and any person
or entity who hereafter becomes a party to this Agreement pursuant to Section
6.2 of this Agreement, a “Holder” and collectively the “Holders”).


RECITALS


WHEREAS, the Sponsor currently owns 16,875,000 Class B ordinary shares of the
Company, par value $0.0001 per share (the “Class B Ordinary Shares”), and the
other Holders currently own an aggregate of 375,000 Class B Ordinary Shares,
which were received from the Sponsor;


WHEREAS, the Class B Ordinary Shares are convertible into Class A ordinary
shares of the Company, par value $0.0001 per share (the “Ordinary Shares”), at
the time of the initial Business Combination on a one-for-one basis, subject to
adjustment, on the terms and conditions provided in the Company’s amended and
restated memorandum and articles of association, as may be amended from time to
time;


WHEREAS, on August 13, 2020, the Company and the Sponsor entered into that
certain Private Placement Warrants Purchase Agreement, pursuant to which the
Sponsor agreed to purchase 14,000,000 warrants (or up to  15,800,000 warrants if
the Underwriter’s (as defined below) option to purchase additional units in
connection with the Company’s initial public offering is exercised in full) (the
“Private Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering;


WHEREAS, in order to finance the Company’s transaction costs in connection with
an intended Business Combination (as defined below), the Sponsor or certain of
the Company’s officers or directors may, but are not obligated to, loan the
Company funds as the Company may require, of which up to $2,000,000 of such
loans may be convertible into an additional 2,000,000 Private Placement Warrants
(the “Working Capital Warrants”); and


WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:


“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the principal
executive officer or principal financial officer of the Company, after
consultation with counsel to the Company, (i) would be required to be made in
any Registration Statement or Prospectus in order for the applicable
Registration Statement or Prospectus not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein (in the case of any prospectus and any preliminary prospectus,
in the light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Company has a bona fide business purpose for
not making such information public.

--------------------------------------------------------------------------------

“Agreement” shall have the meaning given in the Preamble.


“Board” shall mean the Board of Directors of the Company.


“Business Combination” shall mean any merger, share exchange, asset acquisition,
share purchase, reorganization or other similar business combination with one or
more businesses, involving the Company.


“Commission” shall mean the U.S. Securities and Exchange Commission.


“Company” shall have the meaning given in the Preamble.


“Demand Registration” shall have the meaning given in subsection 2.1.1.


“Demanding Holder” shall have the meaning given in subsection 2.1.1.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.


“Form S-1” shall have the meaning given in subsection 2.1.1.


“Form S-3” shall have the meaning given in subsection 2.3.1.


“Founder Shares” shall mean the Class B Ordinary Shares and shall be deemed to
include the Ordinary Shares issuable upon conversion thereof.


“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one year after the completion of the
Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the last reported sales price of the Ordinary Shares equals
or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 120 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, share exchange, reorganization or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property.


“Holders” shall have the meaning given in the Preamble.


“Insider Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and between the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.


“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.


“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.


“Nominee” is defined in Section 6.1.


“Ordinary Shares” shall have the meaning given in the Recitals hereto.


“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter and any
other applicable agreement between such Holder and the Company, and to any
transferee thereafter.

--------------------------------------------------------------------------------

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.


“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any of the Ordinary Shares issued
or issuable upon the exercise or conversion of the Private Placement Warrants
and that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending 30 days after the completion of
the Company’s initial Business Combination.


“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.


“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.


“Registrable Security” shall mean (a) the Founder Shares (including any Ordinary
Shares or other equivalent equity security issued or issuable upon the
conversion of any such Founder Shares or exercisable for Ordinary Shares), (b)
the Private Placement Warrants (including any Ordinary Shares issued or issuable
upon the exercise of any such Private Placement Warrants), (c) the Working
Capital Warrants (including any Ordinary Shares issued or issuable upon the
conversion of working capital loans), (d) any outstanding Ordinary Shares or any
other equity security (including the Ordinary Shares issued or issuable upon the
exercise of any other equity security) of the Company held by a Holder as of the
date of this Agreement, and (e) any other equity security of the Company issued
or issuable with respect to any such Ordinary Shares by way of a share
capitalization or share split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Security, such securities shall cease to
be Registrable Securities when: (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities shall have
been otherwise transferred, new certificates for such securities not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (iii) such securities shall have ceased to be
outstanding; or (iv) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.


“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.


“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:


(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Ordinary Shares are then listed;


(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);


(C) printing, messenger, telephone and delivery expenses;


(D) reasonable fees and disbursements of counsel for the Company;


(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and


(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration or the
Takedown Requesting Holder initiating an Underwritten Shelf Takedown.

--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.


“Requesting Holder” shall have the meaning given in subsection 2.1.1.


“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.


“Shelf” shall have the meaning given in subsection 2.3.1.


“Sponsor” shall have the meaning given in the Recitals hereto.


“Sponsor Director” means an individual elected to the Board that has been
nominated by the Sponsor pursuant to this Agreement.


“Subsequent Shelf Registration” shall have the meaning given in subsection
2.3.2.


“Takedown Requesting Holder” shall have the meaning given in subsection 2.3.3.


“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.


“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.


“Underwritten Shelf Takedown” shall have the meaning given in subsection 2.3.3.


“Working Capital Warrants” shall have the meaning given in the Recitals hereto.


ARTICLE 2
REGISTRATIONS


2.1 Demand Registration.


2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the date
the Company consummates the Business Combination, the Holders of at least a
majority in interest of the then-outstanding number of Registrable Securities
(the “Demanding Holders”) may make a written demand for Registration of all or
part of their Registrable Securities, which written demand shall describe the
amount and type of securities to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a “Demand
Registration”). The Company shall, within five (5) days of the Company’s receipt
of the Demand Registration, notify, in writing, all other Holders of Registrable
Securities of such demand, and each Holder of Registrable Securities who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in a Registration pursuant to a Demand Registration (each such Holder
that includes all or a portion of such Holder’s Registrable Securities in such
Registration, a “Requesting Holder”) shall so notify the Company, in writing,
within three (3) business days after the receipt by the Holder of the notice
from the Company. Upon receipt by the Company of any such written notification
from a Requesting Holder(s) to the Company, such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in a Registration
pursuant to a Demand Registration and the Company shall effect, as soon
thereafter as practicable, but not more than forty five (45) days immediately
after the Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of three (3) Registrations
pursuant to a Demand Registration under this subsection 2.1.1 with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S-1 Registration have been sold, in accordance with Section 3.1 of this
Agreement; provided, further, that an Underwritten Shelf Takedown shall not
count as a Demand Registration.

--------------------------------------------------------------------------------

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such election; provided,
further, that the Company shall not be obligated or required to file another
Registration Statement until the Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration becomes
effective or is subsequently terminated.


2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.


2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Ordinary Shares or other equity
securities that the Company desires to sell and the Ordinary Shares, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other shareholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Registration and the aggregate
number of Registrable Securities that the Demanding Holders and Requesting
Holders have requested be included in such Underwritten Registration (such
proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Ordinary Shares or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
equity securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.


2.1.5 Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

--------------------------------------------------------------------------------

2.2 Piggyback Registration.


2.2.1 Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
shareholders of the Company (or by the Company and by the shareholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee share
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing shareholders, (iii) for an offering
of debt that is convertible into equity securities of the Company or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than seven (7) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within three (3) business days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.
The notice periods set forth in this subsection 2.2.1 shall not apply to an
Underwritten Shelf Takedown conducted in accordance with subsection 2.3.3.


2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration (other than Underwritten Shelf Takedown), in good faith, advises
the Company and the Holders of Registrable Securities participating in the
Piggyback Registration in writing that the dollar amount or number of the
Ordinary Shares that the Company desires to sell, taken together with (i) the
Ordinary Shares, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant Section 2.2 hereof, and
(iii) the Ordinary Shares, if any, as to which Registration has been requested
pursuant to separate written contractual piggy-back registration rights of other
shareholders of the Company, exceeds the Maximum Number of Securities, then:


(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Ordinary Shares or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (B) second, to the extent that
the Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1, Pro Rata, which can
be sold without exceeding the Maximum Number of Securities; (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Ordinary Shares or other equity securities
that the Company desires to sell, which can be sold without exceeding the
Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the Ordinary Shares or other equity securities for the account of other
persons or entities that the Company is obligated to register pursuant to
separate written contractual arrangements with such persons or entities, which
can be sold without exceeding the Maximum Number of Securities;


(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Ordinary Shares or other equity securities,
if any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B), the
Ordinary Shares or other equity securities that the Company desires to sell,
which can be sold without exceeding the Maximum Number of Securities; and (D)
fourth, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (A), (B) and (C), the Ordinary Shares or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

--------------------------------------------------------------------------------

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.


2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.


2.3 Shelf Registrations.


2.3.1 The Holders of Registrable Securities may at any time, and from time to
time, request in writing that the Company, pursuant to Rule 415 under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
register the resale of any or all of their Registrable Securities on Form S-3 or
similar short form registration statement that may be available at such time
(“Form S-3”), or if the Company is ineligible to use Form S-3, on Form S-1; a
registration statement filed pursuant to this subsection 2.3.1 (a “Shelf”) shall
provide for the resale of the Registrable Securities included therein pursuant
to any method or combination of methods legally available to, and requested by,
any Holder. Within three (3) days of the Company’s receipt of a written request
from a Holder or Holders of Registrable Securities for a Registration on a
Shelf, the Company shall promptly give written notice of the proposed
Registration to all other Holders of Registrable Securities, and each Holder of
Registrable Securities who thereafter wishes to include all or a portion of such
Holder’s Registrable Securities in such Registration shall so notify the
Company, in writing, within three (3) business days after the receipt by the
Holder of the notice from the Company. As soon as practicable thereafter, but
not more than ten (10) days after the Company’s initial receipt of such written
request for a Registration on a Shelf, the Company shall register all or such
portion of such Holder’s Registrable Securities as are specified in such written
request, together with all or such portion of Registrable Securities of any
other Holder or Holders joining in such request as are specified in the written
notification given by such Holder or Holders; provided, however, that the
Company shall not be obligated to effect any such Registration pursuant to this
subsection 2.3.1 if the Holders of Registrable Securities, together with the
Holders of any other equity securities of the Company entitled to inclusion in
such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000. The Company shall maintain each Shelf in accordance with the terms
hereof, and shall prepare and file with the SEC such amendments, including
post-effective amendments, and supplements as may be necessary to keep such
Shelf continuously effective, available for use and in compliance with the
provisions of the Securities Act until such time as there are no longer any
Registrable Securities included on such Shelf. In the event the Company files a
Shelf on Form S-1, the Company shall use its commercially reasonable efforts to
convert the Form S-1 to a Form S-3 as soon as practicable after the Company is
eligible to use Form S-3.

--------------------------------------------------------------------------------

2.3.2 If any Shelf ceases to be effective under the Securities Act for any
reason at any time while Registrable Securities included thereon are still
outstanding, the Company shall use its commercially reasonable efforts to as
promptly as is reasonably practicable cause such Shelf to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf), and shall use its commercially
reasonable efforts to as promptly as is reasonably practicable amend such Shelf
in a manner reasonably expected to result in the withdrawal of any order
suspending the effectiveness of such Shelf or file an additional registration
statement (a “Subsequent Shelf Registration”) registering the resale of all
Registrable Securities including on such Shelf, and pursuant to any method or
combination of methods legally available to, and requested by, any Holder. If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (i) cause such Subsequent Shelf Registration to become
effective under the Securities Act as promptly as is reasonably practicable
after the filing thereof and (ii) keep such Subsequent Shelf Registration
continuously effective, available for use and in compliance with the provisions
of the Securities Act until such time as there are no longer any Registrable
Securities included thereon. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form. In the
event that any Holder holds Registrable Securities that are not registered for
resale on a delayed or continuous basis, the Company, upon request of a Holder
shall promptly use its commercially reasonable efforts to cause the resale of
such Registrable Securities to be covered by either, at the Company’s option, a
Shelf (including by means of a post-effective amendment) or a Subsequent Shelf
Registration and cause the same to become effective as soon as practicable after
such filing and such Shelf or Subsequent Shelf Registration shall be subject to
the terms hereof; provided, however, the Company shall only be required to cause
such Registrable Securities to be so covered once annually after inquiry of the
Holders.


2.3.3 At any time and from time to time after a Shelf has been declared
effective by the Commission, the Sponsor may request to sell all or any portion
of its Registrable Securities in an underwritten offering that is registered
pursuant to the Shelf (each, an “Underwritten Shelf Takedown”); provided that
the Company shall only be obligated to effect an Underwritten Shelf Takedown if
such offering shall include securities with a total offering price (including
piggyback securities and before deduction of underwriting discounts) reasonably
expected to exceed, in the aggregate, $10,000,000. All requests for Underwritten
Shelf Takedowns shall be made by giving written notice to the Company at least
48 hours prior to the public announcement of such Underwritten Shelf Takedown,
which shall specify the approximate number of Registrable Securities proposed to
be sold in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown. The
Company shall include in any Underwritten Shelf Takedown the securities
requested to be included by any holder (each a “Takedown Requesting Holder”) at
least 24 hours prior to the public announcement of such Underwritten Shelf
Takedown pursuant to written contractual piggyback registration rights of such
holder (including to those set forth herein). The Sponsor shall have the right
to select the underwriter(s) for such offering (which shall consist of one or
more reputable nationally recognized investment banks), subject to the Company’s
prior approval which shall not be unreasonably withheld, conditioned or delayed.
For purposes of clarity, any Registration effected pursuant to this subsection
2.3.3 shall not be counted as a Registration pursuant to a Demand Registration
effected under Section 2.1 hereof.


2.3.4 If the managing Underwriter or Underwriters in an Underwritten Shelf
Takedown, in good faith, advises the Company, the Sponsor and the Takedown
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Sponsor and the Takedown Requesting Holders (if
any) desire to sell, taken together with all other Ordinary Shares or other
equity securities that the Company desires to sell, exceeds the Maximum Number
of Securities, then the Company shall include in such Underwritten Shelf
Takedown, as follows: (i) first, the Registrable Securities of the Sponsor that
can be sold without exceeding the Maximum Number of Securities; (ii) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the Ordinary Shares or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
Ordinary Shares or other equity securities of the Takedown Requesting Holders,
if any, that can be sold without exceeding the Maximum Number of Securities,
determined Pro Rata based on the respective number of Registrable Securities
that each Takedown Requesting Holder has so requested to be included in such
Underwritten Shelf Takedown.


2.3.5 The Sponsor shall have the right to withdraw from an Underwritten Shelf
Takedown for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of its intention to
withdraw from such Underwritten Shelf Takedown prior to the public announcement
of such Underwritten Shelf Takedown. Notwithstanding anything to the contrary in
this Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with an Underwritten Shelf Takedown prior to a withdrawal
under this subsection 2.3.5.

--------------------------------------------------------------------------------

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided,
however, that the Company shall not defer its obligation in this manner more
than once in any 12-month period. Notwithstanding anything to the contrary
contained in this Agreement, no Registration shall be effected or permitted and
no Registration Statement shall become effective, with respect to any
Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock-Up Period or the Private Placement Lock-Up Period, as the
case may be.


ARTICLE 3
COMPANY PROCEDURES


3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:


3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;


3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;


3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;


3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

--------------------------------------------------------------------------------

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;


3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;


3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;


3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus (other than by way of a document incorporated by reference) furnish a
copy thereof to each seller of such Registrable Securities or its counsel;


3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;


3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;


3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;


3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;


3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;


3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);


3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and


3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.


3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

--------------------------------------------------------------------------------

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.


3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.


3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Ordinary Shares
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission,
to the extent that such rule or such successor rule is available to the
Company), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.


ARTICLE 4
INDEMNIFICATION AND CONTRIBUTION


4.1 Indemnification.


4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

--------------------------------------------------------------------------------

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.


4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.


4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.


4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

--------------------------------------------------------------------------------

ARTICLE 5
SHAREHOLDER RIGHTS


5.1 Subject to the terms and conditions of this Agreement, at any time and from
time to time on or after the date that the Company consummates a Business
Combination and for so long as the Sponsor holds any Registrable Securities:


5.1.1 The Sponsor shall have the right, but not the obligation, to designate
three individuals to be appointed or nominated, as the case may be, for election
to the Board (including any successor, each, a “Nominee”) by giving written
notice to the Company on or before the time such information is reasonably
requested by the Board or the Nominating Committee of the Board, as applicable,
for inclusion in a proxy statement for a meeting of shareholders provided to the
Sponsor.


5.1.2 The Company will, as promptly as practicable, use its best efforts to take
all necessary and desirable actions (including, without limitation, calling
special meetings of the Board and the shareholders and recommending, supporting
and soliciting proxies) so that there is three Sponsor Directors serving on the
Board at all times.


5.1.3 The Company shall, to the fullest extent permitted by applicable law, use
its best efforts to take all actions necessary to ensure that: (i) each Nominee
is included in the Board’s slate of nominees to the shareholders of the Company
for each election of Directors; and (ii) each Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the shareholders of the Company called with respect
to the election of members of the Board, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
shareholders of the Company or the Board with respect to the election of members
of the Board.


5.1.4 If a vacancy occurs because of the death, disability, disqualification,
resignation, or removal of a Sponsor Director or for any other reason, the
Sponsor shall be entitled to designate such person’s successor, and the Company
will, as promptly as practicable following such designation, use its best
efforts to take all necessary and desirable actions, to the fullest extent
permitted by law, within its control such that such vacancy shall be filled with
such successor Nominee.


5.1.5 If a Nominee is not elected because of such Nominee’s death, disability,
disqualification, withdrawal as a nominee or for any other reason, the Sponsor
shall be entitled to designate promptly another Nominee and the Company will
take all necessary and desirable actions within its control such that the
director position for which such Nominee was nominated shall not be filled
pending such designation or the size of the Board shall be increased by one and
such vacancy shall be filled with such successor Nominee as promptly as
practicable following such designation.


5.1.6 As promptly as reasonably practicable following the request of any Sponsor
Director, the Company shall enter into an indemnification agreement with such
Sponsor Director, in the form entered into with the other members of the Board.
The Company shall pay the reasonable, documented out-of-pocket expenses incurred
by the Sponsor Director in connection with his or her services provided to or on
behalf of the Company, including attending meetings or events attended
explicitly on behalf of the Company at the Company’s request.


5.1.7 The Company shall (i) purchase directors’ and officers’ liability
insurance in an amount determined by the Board to be reasonable and customary
and (ii) for so long as a Sponsor Director serves as a Director of the Company,
maintain such coverage with respect to such Sponsor Director; provided that upon
removal or resignation of such Sponsor Director for any reason, the Company
shall take all actions reasonably necessary to extend such directors’ and
officers’ liability insurance coverage for a period of not less than six years
from any such event in respect of any act or omission occurring at or prior to
such event.


5.1.8 For so long as a Sponsor Director serves as a Director of the Company, the
Company shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any Director nominated pursuant to this
Agreement as and to the extent consistent with applicable law, whether such
right is contained in the Company’s amended and restated memorandum and articles
of association, each as amended, or another document (except to the extent such
amendment or alteration permits the Company to provide broader indemnification
or exculpation rights on a retroactive basis than permitted prior thereto).

--------------------------------------------------------------------------------

5.1.9 Each Nominee may, but does not need to qualify as “independent” pursuant
to listing standards of the New York Stock Exchange (or such other national
securities exchange upon which the Company’s securities are then listed).


5.1.10 Any Nominee will be subject to the Company’s customary due diligence
process, including its review of a completed questionnaire and a background
check. Based on the foregoing, the Company may object to any Nominee provided
(a) it does so in good faith, and (b) such objection is based upon any of the
following: (i) such Nominee was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses), (ii) such Nominee was the subject of any order, judgment, or
decree not subsequently reversed, suspended or vacated of any court of competent
jurisdiction, permanently or temporarily enjoining such proposed director from,
or otherwise limiting, the following activities: (A) engaging in any type of
business practice, or (B) engaging in any activity in connection with the
purchase or sale of any security or in connection with any violation of federal
or state securities laws, (iii) such Nominee was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such person to engage in any activity described in
clause (ii)(B), or to be associated with persons engaged in such activity, (iv)
such proposed director was found by a court of competent jurisdiction in a civil
action or by the Commission to have violated any federal or state securities
law, and the judgment in such civil action or finding by the Commission has not
been subsequently reversed, suspended or vacated, or (v) such proposed director
was the subject of, or a party to any federal or state judicial or
administrative order, judgment, decree, or finding, not subsequently reversed,
suspended or vacated, relating to a violation of any federal or state securities
laws or regulations. In the event the Board reasonably finds the Nominee to be
unsuitable based upon one or more of the foregoing clauses (i) through (v) and
reasonably objects to the identified director, Sponsor shall be entitled to
propose a different nominee to the Board within 30 calendar days of the
Company’s notice to Sponsor of its objection to the Nominee and such replacement
Nominee shall be subject to the review process outlined above.


5.1.11 The Company shall take all necessary action to cause a Nominee chosen by
the Sponsor, at the request of such Nominee to be elected to the board of
directors (or similar governing body) of each material operating subsidiary of
the Company. The Nominee, as applicable, shall have the right to attend (in
person or remotely) any meetings of the board of directors (or similar governing
body or committee thereof) of each subsidiary of the Company.


ARTICLE 6
MISCELLANEOUS


6.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: One Letterman Drive,
Building D, Suite M500, San Francisco, CA 94129, Attention: Michael Dimitruk,
with copy to; Ropes & Gray LLP, 1211 Avenue of the Americas, New York, NY 10036,
Attention: Paul D. Tropp and Christopher J. Capuzzi, and, if to any Holder, at
such Holder’s address or facsimile number as set forth in the Company’s books
and records. Any party may change its address for notice at any time and from
time to time by written notice to the other parties hereto, and such change of
address shall become effective thirty (30) days after delivery of such notice as
provided in this Section 6.1.


6.2 Assignment; No Third Party Beneficiaries.


6.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.


6.2.2 Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee.

--------------------------------------------------------------------------------

6.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.


6.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 6.2 hereof.


6.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 6.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 6.2 shall be null and void.


6.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.


6.4 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.


6.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.


6.6 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.


6.7 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE SPONSOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.


6.8 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of the Company, in a manner that is materially different from the other Holders
(in such capacity) shall require the consent of the Holder so affected. No
course of dealing between any Holder or the Company and any other party hereto
or any failure or delay on the part of a Holder or the Company in exercising any
rights or remedies under this Agreement shall operate as a waiver of any rights
or remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.


6.9 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

--------------------------------------------------------------------------------

6.10 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.


6.11 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Holders may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.


6.12 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.


6.13 Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement and (ii) the date as of which no
Registrable Securities remain outstanding. The provisions of Section 3.5 and
Article IV shall survive any termination.


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.



 
COMPANY:
     
DRAGONEER GROWTH OPPORTUNITIES CORP.
       
By:
/s/ Pat Robertson
 
Name:
Pat Robertson
 
Title:
President and Chief Operating Officer



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
HOLDERS:
     
DRAGONEER GROWTH OPPORTUNITIES HOLDINGS
      
By:
/s/ Pat Robertson
 
Name:
Pat Robertson
 
Title:
Manager



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
By:
/s/ Sarah J. Friar
   
Sarah J. Friar



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
By:
/s/ Douglas Merritt
   
Douglas Merritt



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
By:
/s/ David D. Ossip
   
David D. Ossip



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
By:
/s/ Gokul Rajaram
   
Gokul Rajaram



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------

 
By:
/s/ Jay Simons
   
Jay Simons



[Signature Page to Registration and Shareholder Rights Agreement]

--------------------------------------------------------------------------------


